Holden, J.
Where the father of a minor and another entered into a contract whereby the former bound his six-year-old child to the latter until the child was twenty-one years of age, with the right to control and have the services of such child until that time, and the person to whom the child was bound agreed “to give her one hundred dollars ($100.00) to start with when she becomes of age,” and the employer died when the child was 16 years of age, neither the child nor the father would be entitled to a recovery out of the estate of the deceased employer, where the services of the child were of no greater value than what was done for and received by her. Harris v. Johnson, 98 Ga. 434 (25 S. E. 525). Judgment affirmed.

All the Justices concxir.